MacLean, J.
(dissenting). It was incumbent upon the plaintiffs herein to prove “ actual possession or a right to the im*92mediate possession ” of the articles which were taken by the marshal under the writ. If it had beén shown, as it was apparently in DeWolf v. Williams, 69 N. Y. 621, that the questions involved matters “ clearly .within the knowledge of the witness, and not the expression of an opinion upon facts proven,” they might have been admissible. But in this case, each of the questions was “ properly overruled for the reason that an answer to each of them called for a construction which the witness would place upon the facts * * *, or his opinion in reference to the same.” Nicolay v. Unger, 80 N. Y. 54. If the witnesses whom counsel for the plaintiffs practically asked, by the questions excluded, to determine the essential fact in the case, clearly had such knowledge as to make them capable of testifying to the construction which they placed -upon the facts going to make up possession or title to possession, the plaintiffs easily might have had the competent evidence by properly asking therefor, which they neglected to do. The judgments should be affirmed, with costs. Judgments affirmed, with costs to the respondent.
Judgments reversed and new trial ordered, with costs to appellants to abide event.